IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,680-02


                         EX PARTE DEVRON A. HODGES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 12-07-9376-CR IN THE 25TH DISTRICT COURT
                              FROM LAVACA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to twenty-five years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because the prosecutor failed to turn over

exculpatory information to the defense prior to the plea. Brady v. U.S., 397 U.S. 742, 755 (1970).

We remanded this application to the trial court for findings of fact and conclusions of law.

        The trial court held a hearing during which the original prosecutor, the original defense
                                                                                                  2

counsel, and the Applicant testified. Based on the testimony from that hearing, the trial court

determined that Applicant is entitled to relief. Ex parte Kimes, 872 S.W.2d 700, 702-703 (Tex.

Crim. App. 1993); Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985). The State agreed that

the prosecutor failed to turn over exculpatory evidence, which resulted in Applicant’s plea being

involuntary.

       Relief is granted. The judgment in Cause No. 12-07-09376-CR in the 25th District Court of

Lavaca County is set aside, and Applicant is remanded to the custody of the Sheriff of Lavaca

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 28, 2015
Do not publish